 1 Leib M. Lerner (CA State Bar No. 227323)
   Anthony L. Greene (CA State Bar No. 302044)
 2 Alina A. Ananian (CA State Bar No. 322905)
   ALSTON & BIRD LLP
 3
   333 S. Hope Street, 16th Floor
 4 Los Angeles, CA 90071
   Telephone: (213) 576-1000
 5 Facsimile: (213) 576-1100
   Email: leib.lerner@alston.com
 6 Email: anthony.greene@alston.com
   Email: alina.ananian@alston.com
 7

 8 Attorneys for Debtor XTAL Inc.

 9
                              UNITED STATES BANKRUPTCY COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN JOSE DIVISION
12

13
     In re:                                        Bankruptcy Case No.: 18-52770-MEH
14
                 XTAL Inc.,                        Chapter 11
15
                          Debtor                   CHAPTER 11 PLAN OF XTAL INC.
16                                                 DATED MARCH 28, 2019

17

18                                                 Plan Confirmation Hearing:
                                                   Date: May 2, 2019
19                                                 Time: 10:30 a.m.
                                                   Place: Courtroom 3020
20                                                        280 S 1st Street
                                                          San Jose, CA 95113
21

22

23

24

25

26

27

28

Case: 18-52770    Doc# 138     Filed: 03/28/19   Entered: 03/28/19 14:55:03   Page 1 of
                                            40
 1                                                         TABLE OF CONTENTS
                                                                                                                                                    Page
 2

 3 ARTICLE I SUMMARY ...................................................................................................................1

 4 ARTICLE II CLASSIFICATION OF CLAIMS AND INTERESTS ...............................................1

 5               2.01      Class 1. .......................................................................................................................1

 6               2.02      Class 2. .......................................................................................................................1

 7               2.03      Class 3. .......................................................................................................................1

 8               2.04      Class 4. .......................................................................................................................1

 9               2.05      Class 5. .......................................................................................................................2

10 ARTICLE III TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS, U.S.
        TRUSTEES FEES, AND PRIORITY TAX CLAIMS ..........................................................2
11
        3.01 Unclassified Claims....................................................................................................2
12
        3.02 Administrative Expense Claims. ................................................................................2
13
        3.03 Priority Tax Claims. ...................................................................................................2
14
        3.04 United States Trustee Fees. ........................................................................................3
15
   ARTICLE IV TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN...................3
16
        4.01 Claims and interests shall be treated as follows under this Plan: ...............................3
17
   ARTICLE V ALLOWANCE AND DISALLOWANCE OF CLAIMS ...........................................6
18
        5.01   Disputed Claim. .........................................................................................................6
19
        5.02 Distribution on a Disputed Claim...............................................................................6
20
        5.03   Settlement of Disputed Claims. .................................................................................6
21
   ARTICLE VI PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED
22      LEASES .................................................................................................................................6

23               6.01      Executory Contracts and Unexpired Leases...............................................................6

24 ARTICLE VII MEANS FOR IMPLEMENTATION OF THE PLAN .............................................7

25               7.01      Effect of Distribution to Creditors. ............................................................................7

26               7.02      Sources of Consideration for Plan Distributions. .......................................................7

27               7.03      Settlements and Contributions. ..................................................................................8

28               7.04      Issuance and Distribution of the Reorganized Debtor Equity Interests. ....................9

Case: 18-52770             Doc# 138            Filed: 03/28/19              Entered: 03/28/19 14:55:03 TABLE
                                                                                                         PageOF2CONTENTS
                                                                                                                of
                                                            40                i
 1             7.05      Section 1145 Exemption. .........................................................................................10

 2             7.06      Corporate Existence. ................................................................................................10

 3             7.07      Vesting of Assets in the Reorganized Debtor. .........................................................10

 4             7.08      Cancellation of Equity Securities and Related Obligations. ....................................11

 5             7.09      Corporate Action. .....................................................................................................12

 6             7.10      Certificate of Incorporation and Bylaws. .................................................................12

 7             7.11      Effectuating Documents, Further Transactions. .......................................................12

 8             7.12      Exemption from Certain Transfer Taxes and Recording Fees. ................................13

 9             7.13      Directors and Officers of the Reorganized Debtor...................................................13

10             7.14      Non-Compete Requirement for Reorganized Debtor...............................................14

11             7.15      Settlement with DFJY. .............................................................................................14

12             7.16      Plan Supplement. ......................................................................................................14

13 ARTICLE VIII GENERAL PROVISIONS ....................................................................................14

14             8.01      Definitions and Rules of Construction. ....................................................................14

15             8.02      Effective Date of Plan. .............................................................................................22

16             8.03      Severability...............................................................................................................22

17             8.04      Binding Effect. .........................................................................................................22

18             8.05      Captions. ...................................................................................................................22
19             8.06      Controlling Effect. ....................................................................................................22

20 ARTICLE IX DISCHARGE ...........................................................................................................22

21             9.01.     Discharge. .................................................................................................................22

22 ARTICLE X DISTRIBUTIONS AND DISPUTED CLAIMS .......................................................22

23             10.01 Distributions. ............................................................................................................22

24             10.02 Date of Distributions. ...............................................................................................23

25             10.03 Postpetition Interest on Claims. ...............................................................................23

26             10.04 Disbursing Agent......................................................................................................23

27             10.05 Powers of Disbursing Agent. ...................................................................................23

28             10.06 Delivery of Distributions. .........................................................................................23

Case: 18-52770           Doc# 138            Filed: 03/28/19              Entered: 03/28/19 14:55:03 TABLE
                                                                                                       PageOF3CONTENTS
                                                                                                              of
                                                          40               ii
 1           10.07 Setoffs.......................................................................................................................24

 2           10.08 Objections to Claims. ...............................................................................................24

 3           10.09 Payments and Distributions with Respect to Disputed Claims. ...............................24

 4           10.10 Estimation of Claims. ...............................................................................................25

 5           10.11 Distributions Relating to Disputed Claims...............................................................25

 6           10.12 Distributions after Allowance. .................................................................................25

 7           10.13 Preservation of Rights to Settle Claims. ...................................................................26

 8           10.14 Disallowed Claims. ..................................................................................................26

 9           10.15 De Minimus Claims. ................................................................................................26

10 ARTICLE XI CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ................................26

11           11.01 Conditions to Effective Date. ...................................................................................26

12 ARTICLE XII. EFFECT OF CONFIRMATION ...........................................................................27

13           12.01 Compromise of Controversies. .................................................................................27

14           12.02 Binding Effect. .........................................................................................................27

15           12.03 Vesting of Assets. .....................................................................................................27

16           12.04 Exculpation, Releases and Discharge.......................................................................28

17           12.05 Injunction. ................................................................................................................28

18           12.06 Retention of Causes of Action/Reservation of Rights. ............................................29
19           12.07 Causes of Action and Avoidance Actions. ...............................................................30

20           12.08 Solicitation of this Plan. ...........................................................................................30

21           12.09 Retention of Jurisdiction. .........................................................................................30

22 ARTICLE XIII. MISCELLANEOUS PROVISIONS ....................................................................32

23           13.01 Cramdown. ...............................................................................................................32

24           13.02 Amendments.............................................................................................................32

25           13.03 Effectuating Documents and Further Transactions. .................................................33

26           13.04 Revocation or Withdrawal of this Plan. ...................................................................33

27           13.05 Severability...............................................................................................................33

28           13.06 Time. ......................................................................................................................34

Case: 18-52770         Doc# 138            Filed: 03/28/19             Entered: 03/28/19 14:55:03 TABLE
                                                                                                    PageOF4CONTENTS
                                                                                                           of
                                                        40              iii
 1        13.07 Binding Effect. .........................................................................................................34

 2        13.08 Notices. .....................................................................................................................34

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 18-52770      Doc# 138            Filed: 03/28/19             Entered: 03/28/19 14:55:03 TABLE
                                                                                                 PageOF5CONTENTS
                                                                                                        of
                                                     40              iv
 1                                              ARTICLE I
 2                                              SUMMARY
 3          This Plan of Reorganization (the “Plan”) under chapter 11 of the Bankruptcy Code (the

 4 “Code”) proposes to pay creditors of XTAL Inc. (the “Debtor”) from its cash on hand and salable

 5 assets as described herein. This Plan provides for 4 classes of claims and 1 class of equity security

 6 holders. Unsecured creditors holding Allowed Claims will receive distributions on a pro rata

 7 basis, except that unsecured creditor ASML shall receive as a component of its pro rata

 8 distribution on its allowed claim a partial distribution in kind in addition to cash. This Plan also

 9 provides for the payment of priority claims in full on the Effective Date of this Plan with respect

10 to any such claim, and payment in full of all Administrative Expense Claims, except that

11 Professionals appointed in the case shall be required to file a fee application and have their fees

12 approved by the Court before their administrative claims are paid.

13          All creditors and equity security holders should refer to Articles II through VII of this Plan

14 for information regarding the precise treatment of their claim. A disclosure statement that

15 provides more detailed information regarding this Plan and the rights of creditors and equity

16 security holders has been circulated with this Plan. Your rights may be affected. You should read

17 these papers carefully and discuss them with your attorney, if you have one. If you do not have an

18 attorney, you may wish to consult one.
19                                              ARTICLE II
20                        CLASSIFICATION OF CLAIMS AND INTERESTS
21          2.01    Class 1. All Allowed Secured Claims secured by liens against property of the

22 Estate under § 506 of the Code.

23          2.02    Class 2. All Allowed Claims entitled to priority under § 507 of the Code (except

24 administrative expense claims under § 507(a)(2) and priority tax claims under § 507(a)(8)).

25          2.03    Class 3. The Allowed Unsecured Claim of ASML, subject to the terms of this

26 Plan and the ASML Settlement Agreement.

27          2.04    Class 4. All Allowed Unsecured Claims under § 502 of the Bankruptcy Code

28 (“General Unsecured Claims”) other than Claims included in Class 3.

Case: 18-52770     Doc# 138      Filed: 03/28/19     Entered: 03/28/19 14:55:03        Page 6 of
                                              40      1
 1          2.05    Class 5. All equity interests of the Debtor.

 2                                               ARTICLE III
 3                   TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
 4                     U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS
 5          3.01    Unclassified Claims. Under section §1123(a)(1), administrative expense claims

 6 and priority tax claims are not in classes.

 7          3.02    Administrative Expense Claims.

 8          (a) Each holder of an Administrative Expense Claim allowed under § 503 of the Code will

 9 be paid in full on the Effective Date of this Plan, in cash, or upon such other terms as may be

10 agreed upon by the holder of the claim and the Reorganized Debtor, or as ordered by the

11 Bankruptcy Court.

12          (b) Notwithstanding anything in (a) above, Professionals appointed in the case shall be

13 required to file a final fee application within 30 days of the Effective Date and have their fees and

14 expenses approved by the Court before their Administrative Expense Claims are paid. All other

15 holders of an Administrative Expense Claim must file a request for payment of their

16 Administrative Expense Claim by no later than 30 days after the Effective Date, provided,

17 however, that post-petition liabilities incurred in the ordinary course of business by Debtor may be

18 paid in full by the Debtor or the Reorganized Debtor, as the case may be, in the ordinary course of
19 business, provided further that the foregoing does not prohibit the challenge of any such liabilities

20 and the requirement of creditors asserting such claims to file a request for payment of an

21 Administrative Expense Claim with the Court.

22          (c) In connection with the ASML Settlement Agreement, ASML will not object to

23 bankruptcy counsel for Debtor Alston & Bird LLP’s fees and expenses, except that it may object

24 as to any portion that exceeds $1,300,000.00.

25          3.03    Priority Tax Claims. Each holder of an Allowed priority tax claim will be paid

26 either in cash on the Effective Date of this Plan, or, at the election of the Reorganized Debtor and

27 agreement of the holder of such Allowed priority tax claim, on such other terms of treatment

28

Case: 18-52770     Doc# 138      Filed: 03/28/19     Entered: 03/28/19 14:55:03       Page 7 of
                                              40      2
 1 consistent with § 1129(a)(9)(C) of the Code, which alternate terms, if any, shall be set forth in any

 2 order approving confirmation of this Plan.

 3          3.04    United States Trustee Fees. All fees required to be paid by 28 U.S.C. §1930(a)(6)

 4 (“U.S. Trustee Fees”) will accrue and be timely paid until the case is closed, dismissed, or

 5 converted to another chapter of the Code. Any U.S. Trustee Fees owed on or before the Effective

 6 Date of this Plan will be paid on or before the Effective Date. Thereafter all U.S. Trustee Fees

 7 will be timely paid by the Reorganized Debtor.

 8                                             ARTICLE IV
 9                 TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN
10          4.01    Claims and Interests shall be treated as follows under this Plan:

11   CLASS                            IMPAIRMENT         TREATMENT
12   Class 1 – Secured Claims         Impaired           Class 1 is impaired by this Plan and is
13                                                       entitled to vote. Each holder of a Secured
14                                                       Claim is deemed to be in a separate sub-class
15                                                       with respect to its Secured Claim and the
16                                                       collateral with respect thereto. Each holder
17                                                       of a Secured Claim shall retain the lien on its
18                                                       collateral and on the Effective Date, the
19                                                       Reorganized Debtor will either (i) assume
20                                                       any valid and allowed obligations owed to
21                                                       any Holder of an allowed Class 1 Claim or
22                                                       (ii) shall surrender the collateral subject to
23                                                       any valid first-priority liens (after giving
24                                                       effect to the Plan and any discharges
25                                                       thereunder) to the lien holder of the
26                                                       particular allowed Class 1 Claim.
27   Class 2 - Priority Claims        Unimpaired         Class 2 is unimpaired by this Plan, and
28

Case: 18-52770      Doc# 138     Filed: 03/28/19     Entered: 03/28/19 14:55:03         Page 8 of
                                              40      3
 1                                               deemed to accept the Plan. Each Holder of
 2                                               an Allowed Class 2 Priority Claim will be
 3                                               paid in full, in cash, upon the later of the
 4                                               Effective Date, or the date on which such
 5                                               claim, if disputed, is allowed by a Final
 6                                               Order.
 7                                               For avoidance of doubt, any employee that
 8                                               continues his or her employment with the
 9                                               Reorganized Debtor after Plan confirmation
10                                               will retain all accrued paid time off and other
11                                               benefits.
12   Class 3 – ASML Unsecured   Impaired         Class 3 is impaired by this Plan and entitled
13   Claim                                       to vote. Class 3 shall be treated as follows:
14                                               If the ASML Settlement Agreement is
15                                               approved by the Court and Class 3 accepts
16                                               the Plan as provided for in the ASML
17                                               Settlement Agreement, which shall be
18                                               incorporated herein by reference as if set
19                                               forth fully in its entirety, the Holder of the
20                                               Allowed Class 3 Claim shall receive, on
21                                               account of its Class 3 Claim and the terms
22                                               and conditions set forth in this Plan, subject
23                                               to the Class 3 Claim Distribution Limitation,
24                                               (i) the IP Assets, (ii) a pro rata distribution of
25                                               Cash, to be assigned to the Reorganized
26                                               Debtor, after taking into account the
27                                               distribution to Class 4 and the value of all
28

Case: 18-52770   Doc# 138   Filed: 03/28/19   Entered: 03/28/19 14:55:03        Page 9 of
                                         40    4
  1                                                    other consideration distributed to Class 3 in
  2                                                    this Plan, (iii) the computer servers, laptops,
  3                                                    and furniture; (iv) the Residual Cash, which
  4                                                    shall not be less than the Minimum Residual
  5                                                    Cash Distribution of $75,000; (v) the
  6                                                    Malpractice Claims; (vi) the portion of the
  7                                                    Net Avoidance Action Distributions, if any,
  8                                                    to which Class 3 is entitled; and (vii) such
  9                                                    other consideration as set forth in this Plan.
 10                                                    The holder of the Class 3 Claim shall receive
 11                                                    no distributions under this Plan on account of
 12                                                    any Class 3 Claim except as set forth above
 13                                                    and in the ASML Settlement Agreement.
 14   Class 4 – General Unsecured      Impaired        Class 4 is impaired under this Plan and each
 15   Creditors                                        holder of a Class 4 General Unsecured Claim
 16                                                    is entitled to vote. Class 4 shall be treated as
 17                                                    follows:
 18                                                    (i) A pro rata portion of an aggregate cash
 19                                                    payment of $50,000 shall be distributed to all
 20                                                    holders of an Allowed Class 4 Claim on the
 21                                                    Effective Date of this Plan or as soon
 22                                                    thereafter as any disputed claim is Allowed
 23                                                    by a Final Order; and
 24                                                    (ii) A pro rata portion of the Net Avoidance
 25                                                    Action Distributions, if any, to which Class 4
 26                                                    is entitled.
 27   Class 5 – Equity Interests       Impaired        Class 5 is impaired under the Plan, is deemed
 28

Case: 18-52770     Doc# 138        Filed: 03/28/19 Entered: 03/28/19 14:55:03        Page 10 of
                                                40   5
  1                                                        to reject the Plan, and is not entitled to vote.
  2                                                        On the Effective Date, all Equity Interests of
  3                                                        each Holder of a Class 5 Interest shall be
  4                                                        cancelled. Holders of Class 5 Interests shall
  5                                                        neither receive any distribution nor retain
  6                                                        any Interests on account of their Class 5
  7                                                        Interest under this Plan.
  8

  9                                               ARTICLE V
 10                        ALLOWANCE AND DISALLOWANCE OF CLAIMS
 11          5.01    Disputed Claim. A disputed Claim is a claim that has not been allowed or
 12 disallowed by an order, and as to which either: (i) a proof of claim has been filed or deemed filed,

 13 and the Debtor or another party in interest has filed an objection; or (ii) no proof of claim has been

 14 filed, and the Debtor has scheduled such claim as disputed, contingent, or unliquidated. If no

 15 proof of claim has been filed by the Claims Bar Date, a disputed claim shall be forever discharged

 16 on the Effective Date.

 17          5.02    Distribution on a Disputed Claim. No distribution will be made on account of a
 18 disputed Claim unless such claim is allowed by an order as provided in this Plan. 5.03
 19 Settlement of Disputed Claims. The Debtor and the Reorganized Debtor shall have the power and

 20 authority to settle and compromise a disputed Claim. If the settlement of such disputed Claim will

 21 result in an Allowed Claim or value paid to the holder of such Claim in an amount less than

 22 $50,000, then the Debtor and the Reorganized Debtor may settle such Claim without further court

 23 approval; in all other cases, settlement of a disputed Claim shall require court approval and

 24 compliance with Rule 9019 of the Federal Rules of Bankruptcy Procedure.

 25                                              ARTICLE VI
 26         PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES
 27          6.01    Executory Contracts and Unexpired Leases.
 28                  (a)     Unless either (i) previously rejected pursuant to an order of the court, (ii)

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03             Page 11 of
                                               40   6
  1 specifically assumed pursuant to this Plan, or (iii) a motion to assume such executory contract or

  2 lease has been filed by the Debtor prior to the Effective Date of this Plan and remains pending, the

  3 Debtor rejects all of the executory contracts and/or unexpired leases to which the Debtor is a party,

  4 effective upon the Effective Date of this Plan.

  5                  (b)    A proof of claim arising from the rejection of an executory contract or

  6 unexpired lease under this section must be filed upon the earlier of (i) 30 days after the date of the

  7 entry of an order approving the rejection, or (ii) 30 days after the Effective Date of this Plan.

  8                  (c)    All insurance policies pursuant to which the Debtor has any obligations in

  9 effect as of the date of the Confirmation Order shall be deemed and treated as executory contracts

 10 pursuant to this Plan and shall be assumed and shall continue in full force and effect on and after

 11 the Effective Date and shall revest in the Reorganized Debtor.

 12                  (d)    The ASML Settlement Agreement and any other settlement agreement

 13 approved by the court pursuant to FRBP 9019 shall be deemed and treated as executory contracts

 14 pursuant to this Plan and shall be assumed and shall continue in full force and effect on and after

 15 the Effective Date and shall revest in the Reorganized Debtor.

 16                                             ARTICLE VII
 17                        MEANS FOR IMPLEMENTATION OF THE PLAN
 18          7.01    Effect of Distribution to Creditors. Except as specifically provided herein, all Plan
 19 distributions made to Creditors holding Allowed Claims in any Class are intended to be and shall

 20 be final. Notwithstanding any other provision in this Plan, payments or plan distributions may be

 21 made by the Reorganized Debtor as Disbursing Agent to Holders of Allowed Claims without

 22 reserve for payment of the amount, if any, of Disputed Claims that are disallowed unless the

 23 Holder of such disallowed Claim obtains a timely stay pending appeal with respect to any portion

 24 of such Claim that has been disallowed. Further, no funds may be recovered from any Holder of a

 25 Claim receiving such a Distribution or from anyone else in the event of reversal of any order

 26 disallowing a Claim.

 27          7.02    Sources of Consideration for Plan Distributions. Except as otherwise provided in

 28 this Plan or the Confirmation Order, all consideration necessary for the Reorganized Debtor to

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03           Page 12 of
                                               40   7
  1 make distributions pursuant to this Plan shall be obtained from the Assets and existing Cash

  2 balances of the Debtor, Net Avoidance Action Distributions, and from the reallocation of the cash

  3 distribution to ASML as set forth herein.

  4          7.03    Settlements and Contributions. In consideration, among other things, of the

  5 treatment afforded to the Class 3 Claim under this Plan, and solely to the extent necessary to make

  6 distributions required under this Plan, the following settlements and contributions shall be

  7 consummated in connection with this Plan:

  8          (a) ASML Settlement. The Debtor and ASML have entered into the ASML Settlement

  9 Agreement, which the parties shall have presented to the Court in the first instance pursuant to

 10 FRBP 9019 and which must be approved on or before the Effective Date, and which is

 11 incorporated into this Plan as though fully set forth herein in its entirety. The ASML Claim shall

 12 be deemed allowed in the Plan as a general unsecured claim in the amount of $224,330,000.00,

 13 and not subject to subordination or reconsideration. On the Effective Date of this Plan, ASML

 14 shall receive treatment as the Class 3 creditor set forth in section 4.01 above.

 15          (b) Data Sequestration and Destruction. The server hard drives containing the data held by

 16 Debtor that is identified as the SALT Code and the data held by Debtor that is identified as the

 17 Picatho Code shall be sequestered and held by Mr. Hale or other identified ASML third party

 18 consultants, who shall not be employees of ASML, to preserve such data and hardware for
 19 purposes of further investigation and/or litigation. Likewise, any data or hardware that was

 20 previously sequestered during the pendency of the lawsuit styled ASML US, Inc. v. XTAL, Inc.,

 21 Case No. 16-cv-295051 (“Superior Court Lawsuit”) shall continue to be sequestered in the same

 22 manner for the benefit of ASML. The latter provision supersedes the provisions of the Protective

 23 Order in the Superior Court Lawsuit. To that end, Debtor authorizes NCC Group to release to Mr.

 24 Hale or other identified ASML third party consultants for sequestration the data currently held in

 25 escrow by the NCC Group. The Debtor’s laptops shall be provided to Mr. Hale or other identified

 26 ASML third party consultants for destruction of their hard drives and immediate return of the

 27 laptops to the Debtor or Reorganized Debtor. All sequestration and destruction shall be at

 28 ASML’s sole and absolute expense. If no lawsuit or legal claim is filed by ASML against a third

Case: 18-52770      Doc# 138     Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 13 of
                                              40   8
  1 party on or before 4 years after the Effective Date (“Sequestration Deadline”), than ASML shall be

  2 obligated to immediately cause all sequestered data and hard drives to be destroyed and for any

  3 sequestered hardware to be returned to the Reorganized Debtor or individual owner, if any. If a

  4 lawsuit or legal claim is filed on or before the Sequestration Deadline, then the data, hardware

  5 and/or hard drives that may be related to the relevant party may be preserved for the pendency of

  6 the lawsuit or any appeal thereof, and destroyed immediately upon conclusion of the lawsuit.

  7          (c) The computer servers, laptops and furniture to be distributed to ASML shall be

  8 disclaimed by ASML and instead shall be delivered to the Reorganized Debtor, provided,

  9 however, that the Identified Hard Drives must first be sequestered as set forth in this section, and

 10 the laptop hard drives must first be destroyed.

 11          (d) ASML and XTAL agree to execute the Assignment of Patents, attached as an exhibit to

 12 the ASML Settlement Agreement. The original executed versions of any assignments or licenses

 13 pursuant to the ASML Settlement Agreement and/or the Plan shall be delivered to counsel for

 14 XTAL to be held in trust pending confirmation of the Plan, at which time they will be distributed

 15 to the appropriate party or parties so as to become effective.

 16          (e) The Minimum Residual Cash Distribution shall be paid to ASML on the Effective

 17 Date. Additional Residual Cash Distributions shall be made after the Final Residual Cash

 18 Calculation.
 19          (f) Cash assigned to the Reorganized Debtor pursuant to this Plan and the treatment of the

 20 Class 3 claim shall be utilized by the Reorganized Debtor only for ordinary course expenses,

 21 including salary and wages to be paid at normal market rates, using pre-confirmation salary and

 22 wage levels for the Debtor’s employees as a guideline. Under no circumstances shall any such

 23 Cash be distributed to any equity holder of the Reorganized Debtor as a distribution on equity (as

 24 opposed to regular salary or wages), nor shall any such Cash be utilized as a capital contribution to

 25 capitalize any other entity.

 26          7.04   Issuance and Distribution of the Reorganized Debtor Equity Interests. ASML

 27 disclaims the Reorganized Debtor Equity Interests to which ASML would be otherwise entitled to

 28 receive on account of ASML’s Class 3 Claim. Such Reorganized Debtor Equity Interests shall not

Case: 18-52770      Doc# 138       Filed: 03/28/19 Entered: 03/28/19 14:55:03         Page 14 of
                                                40   9
  1 vest in ASML, by law or in equity. Instead, on the Effective Date, the Reorganized Debtor shall

  2 issue the Reorganized Debtor Equity Interests to the Class 3 Claim Equity Designee. The

  3 Reorganized Debtor Equity Interests, when issued or distributed as provided in this Plan, will be

  4 duly authorized, validly issued, and, if applicable, fully paid and non-assessable. Each distribution

  5 and issuance shall be governed by the terms and conditions set forth in this Plan applicable to such

  6 distribution or issuance and by the terms and conditions of the instruments evidencing or relating

  7 to such distribdution or issuance, which terms and conditions shall bind each Entity receiving such

  8 distribution or issuance. The issuance of the Reorganized Debtor Equity Interests is specifically

  9 and materially tied to and conditioned upon the non-compete requirement for Reorganized Debtor

 10 included in this Plan.

 11          7.05    Section 1145 Exemption. Pursuant to section 1145 of the Bankruptcy Code, the

 12 offering, issuance, and distribution of any securities contemplated by this Plan and any and all

 13 settlement agreements incorporated therein, including the Reorganized Debtor equity interests,

 14 shall, to the fullest extent permitted by applicable law, be exempt from, among other things, the

 15 registration requirements of section 5 of the Securities Act and any other applicable law requiring

 16 registration prior to the offering, issuance, distribution, or sale of securities. In addition, under

 17 section 1145 of the Bankruptcy Code any securities contemplated by this Plan, including the

 18 Reorganized Debtor Equity Interests will be freely tradable and transferable by the recipients
 19 thereof, subject to (i) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the

 20 definition of an underwriter in section 2(a)(11) of the Securities Act, and compliance with any

 21 rules and regulations of the Securities and Exchange Commission, if any, applicable at the time of

 22 any future transfer of such securities or instruments; (ii) the restrictions, if any, on the

 23 transferability of such securities and instruments set forth in any stockholders agreement; and (iii)

 24 applicable regulatory approval.

 25          7.06    Corporate Existence. Except as otherwise provided in this Plan, the Debtor shall be

 26 replaced entirely and only the Reorganized Debtor shall exist after the Effective Date.

 27          7.07    Vesting of Assets in the Reorganized Debtor. Except as otherwise provided in this

 28 Plan or any agreement, instrument, or other document incorporated herein, on the Effective Date,

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03             Page 15 of
                                               40  10
  1 all property of the Estate, including any net operating losses or other tax benefits or credits, all

  2 causes of action, and any property acquired by the Debtor pursuant to this Plan shall vest in the

  3 Reorganized Debtor, free and clear of all Liens, Claims, charges, or other encumbrances. On and

  4 after the Effective Date, except as otherwise provided in this Plan, the Reorganized Debtor may

  5 operate its business and may use, acquire, or dispose of property and compromise or settle any

  6 Claims, Interests, or causes of action without supervision or approval by the Bankruptcy Court and

  7 free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

  8          7.08    Cancellation of Equity Securities and Related Obligations. On the Effective Date,

  9 except as otherwise specifically provided for in this Plan: (1) any certificate, note, bond, indenture,

 10 purchase right, option, warrant, or other instrument or document directly or indirectly evidencing

 11 or creating any indebtedness or obligation of or ownership interest in the Debtor giving rise to any

 12 Claim or Interest (except such certificates, notes, other instruments or documents evidencing

 13 indebtedness or obligations of the Debtor that are reinstated pursuant to this Plan), shall be

 14 cancelled and the Reorganized Debtor shall not have any continuing obligations thereunder; and,

 15 (2) the obligations of the Debtor pursuant, relating, or pertaining to any agreements, indentures,

 16 certificates of designation, bylaws, or certificate or articles of incorporation or similar documents

 17 governing the Debtor’s former equity interests and any other certificates, notes, bonds, indentures,

 18 purchase rights, options, warrants, or other instruments or documents evidencing or creating any
 19 indebtedness or obligation of the Debtor (except such agreements or certificates, notes or other

 20 instruments evidencing indebtedness or obligations of the Debtor that are specifically reinstated or

 21 assumed by the Reorganized Debtor pursuant to this Plan) shall be released and discharged;

 22 provided, however, that notwithstanding Confirmation, any such indenture or agreement that

 23 governs the rights of the Holder of a Claim shall continue in effect solely for purposes of allowing

 24 Holders to receive distributions under this Plan and governing the rights and obligations of non-

 25 Debtor parties to such agreements vis-à-vis each other; provided, further, however, that the

 26 preceding proviso shall not affect the discharge of Claims or Interests pursuant to the Bankruptcy

 27 Code, the Confirmation Order, or this Plan, or result in any expense or liability to the Reorganized

 28 Debtor.

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 16 of
                                               40  11
  1          7.09    Corporate Action. Each of the matters provided for by this Plan involving the

  2 corporate structure of the Debtor or corporate or related actions to be taken by or required of the

  3 Reorganized Debtor shall, as of the Effective Date, be deemed to have occurred and be effective as

  4 provided in this Plan (except to the extent otherwise indicated), and shall be authorized, approved,

  5 and, to the extent taken prior to the Effective Date, ratified in all respects without any requirement

  6 of further action by Holders of Claims or Interests, directors of the Debtor, or any other entity.

  7 Without limiting the foregoing, such actions may include (a) the adoption and filing of the

  8 Reorganized Debtor charter and the Reorganized Debtor bylaws and (b) the appointment of

  9 directors and officers for the Reorganized Debtor.

 10          7.10    Certificate of Incorporation and Bylaws. The certificates of incorporation and

 11 bylaws of the Debtor shall be amended, in form and substance acceptable to the Reorganized

 12 Debtor, as may be required to be consistent with the provisions of this Plan and the Bankruptcy

 13 Code. The certificate of incorporation of the Reorganized Debtor shall, among other things: (1)

 14 authorize issuance of the Reorganized Debtor equity interests; and (2) pursuant to and only to the

 15 extent required by section 1123(a)(6) of the Bankruptcy Code, include a provision prohibiting the

 16 issuance of non-voting equity securities. On or as soon as reasonably practicable after the

 17 Effective Date, to the extent required, the Reorganized Debtor shall file a new certificate of

 18 incorporation in form and substance acceptable to the Reorganized Debtor, with the secretary (or
 19 equivalent state officer or Entity) of the state of the United States under which the Reorganized

 20 Debtor is or is to be incorporated or organized. On or as soon as reasonably practicable after the

 21 Effective Date, to the extent required, the Reorganized Debtor shall file the Reorganized Debtor

 22 charter with the secretary (or equivalent state officer or Entity) of the state of the United States

 23 under which the Reorganized Debtor is to be incorporated or organized. After the Effective Date,

 24 the Reorganized Debtor may amend and restate its new certificate of incorporation and other

 25 constituent documents as permitted by the relevant state corporate law.

 26          7.11    Effectuating Documents, Further Transactions. On and after the Effective Date,

 27 the Reorganized Debtor, and the officers and members of the boards of directors (or other

 28 governing bodies) thereof, are authorized to and may issue, execute, deliver, file, or record such

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 17 of
                                               40  12
  1 contracts, securities, instruments, releases, and other agreements or documents and take such

  2 actions as may be necessary or appropriate to effectuate, implement, and further evidence the

  3 terms and conditions of this Plan and the Securities issued pursuant to this Plan in the name of and

  4 on behalf of the Reorganized Debtor, without the need for any approvals, authorizations, or

  5 consents except for those expressly required pursuant to this Plan.

  6          7.12    Exemption from Certain Transfer Taxes and Recording Fees. Pursuant to section

  7 1146(a) of the Bankruptcy Code, the transfer from the Debtor to the Reorganized Debtor or to any

  8 Entity pursuant to, in contemplation of, or in connection with this Plan or pursuant to: (1) the

  9 issuance, distribution, transfer, or exchange of any debt, equity security, or other interest in the

 10 Debtor or the Reorganized Debtor; (2) the creation, modification, consolidation, or recording of

 11 any mortgage, deed of trust, or other security interest, or the securing of additional indebtedness

 12 by such or other means; (3) the making, assignment, or recording of any lease or sublease; or (4)

 13 the making, delivery, or recording of any deed or other instrument of transfer under, in furtherance

 14 of, or in connection with, this Plan, including any deeds, bills of sale, assignments, or other

 15 instrument of transfer executed in connection with any transaction arising out of, contemplated by,

 16 or in any way related to this Plan, shall not be subject to any document recording tax, stamp tax,

 17 conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage

 18 recording tax, Uniform Commercial Code filing or recording fee, or recording fee, or other similar
 19 tax or governmental assessment, and the appropriate state or local governmental officials or agents

 20 shall forego the collection of any such tax or governmental assessment and to accept for filing and

 21 recordation any of the foregoing instruments or other documents without the payment of any such

 22 tax or governmental assessment.

 23          7.13    Directors and Officers of the Reorganized Debtor. On the Effective Date, the

 24 board of directors of the Reorganized Debtor shall be composed of Jiangwei Li, who shall be

 25 Reorganized Debtor’s sole officer and director. For a period of 42 months after the Effective

 26 Date, ASML will have the right to appoint a Board Observer who will be permitted to attend and

 27 participate in all meetings of the board, to receive all information provided to members of the

 28 board, and to access all information to which members of the board have access. Mr. Li’s

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 18 of
                                               40  13
  1 compensation as of the Effective Date shall be the same as the annual compensation that he

  2 received in the twelve months prior to the bankruptcy filing.

  3          7.14   Non-Compete Requirement for Reorganized Debtor. The Reorganized Debtor

  4 shall be barred for a period of three years after the Effective Date from providing metrology,

  5 inspection, modelling, or computational lithography (including optical proximity correction)

  6 products or services specifically related to substrate patterning for the use in micro-electronics or

  7 integrated circuit devices (“ASML Field of Business”). For avoidance of doubt, nothing herein

  8 shall prevent Jiangwei Li or any other employee of Reorganized Debtor from leaving the

  9 employment of Reorganized Debtor and exercising their right to work for any other entity

 10 pursuant to federal and state law.

 11          7.15   Settlement with DFJY. Debtor may, but is not required, to enter into a settlement

 12 with DFJY, to be approved by the Court pursuant to FRBP 9019, that provides for the assignment

 13 of the PCT Patents to DFJY provided that XTAL obtains worldwide, non-exclusive, royalty-free,

 14 fully-paid-up, perpetual, irrevocable, sublicensable, assignable licenses to the PCT Patents and the

 15 associated US versions of said Patents at least for the ASML Field of Business to make, use, offer

 16 to sell, sell, export and import any product and perform any process or method the manufacture,

 17 use, offer for sale, sale, or importation, or performance and those licenses are transferred to ASML

 18 concurrent with assignment of the PCT Patents to DFJY. ASML will not object to a settlement
 19 between XTAL and DFJY as set forth herein.

 20          7.16   Plan Supplement. To the extent not already filed with the Court, the forms of

 21 assignments, licenses and other documents referenced in this Article VII shall be filed in a Plan

 22 Supplement no later than seven days before the Confirmation Hearing.

 23                                            ARTICLE VIII
 24                                      GENERAL PROVISIONS
 25          8.01   Definitions and Rules of Construction. The definitions and rules of construction

 26 set forth in §§ 101 and 102 of the Code shall apply when terms defined or construed in the Code

 27 are used in this Plan, and they are supplemented by the following definitions:

 28          “Administrative Expense Claim” means a Claim for costs and expenses of the

Case: 18-52770      Doc# 138     Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 19 of
                                              40  14
  1 administration of a Case under Section 503(b) or 507(a)(1) of the Bankruptcy Code, including,

  2 without limitation, a Claim of a Professional employed at the expense of the Estate and any fees or

  3 charges asserted against the Estate under 28 U.S.C. § 1930.

  4          “Additional Residual Cash Distributions” means distributions of Residual Cash to ASML

  5 that shall be made after the Final Residual Cash Calculation.

  6          “Allowed Administrative Expense Claim” means an Administrative Expense Claim

  7 allowed pursuant to Sections 503(b) or 507(a)(1) of the Bankruptcy Code or pursuant to 28

  8 U.S.C. § 1930.

  9          “Allowed Claim” means a Claim that is either (i) listed in the Schedules filed with the

 10 Bankruptcy Court by the Debtor and not listed as disputed, contingent, unliquidated or unknown

 11 as to amount and as to which no timely objection has been filed; or (ii) with respect to which a

 12 Proof of Claim has been filed within the time period fixed by the Bankruptcy Court, and as to

 13 which no objection was filed within the time period fixed by the Bankruptcy Code, the

 14 Bankruptcy Rules, the Plan or order of the Bankruptcy Court, or as to which any such objection

 15 has been determined. The amount of an Allowed Claim shall be as follows: (a) if the creditor did

 16 not file a Proof of Claim with the Bankruptcy Court on or before the Claims Bar Date, the amount

 17 of the creditor’s Claim as listed in the Schedules as neither disputed, contingent, unliquidated or

 18 unknown; or (b) if the creditor filed a Proof of Claim with the Bankruptcy Court on or before the
 19 Bar Date, (1) the amount stated in such Proof of Claim if no objection to such Proof of Claim was

 20 filed within the time period fixed by the Bankruptcy Code, the Bankruptcy Rules, the Plan or

 21 order of the Bankruptcy Court, or (2) the amount thereof as fixed by a Final Order of the

 22 Bankruptcy Court if an objection to such Proof of Claim was filed within the time period fixed by

 23 the Bankruptcy Code, the Bankruptcy Rules, the Plan or order of the Bankruptcy Court. Any

 24 Claim for which a Proof of Claim is not filed by the applicable bar date and that is listed in the

 25 Schedules as disputed, unliquidated, contingent or unknown, or that is not allowed under the terms

 26 of the Plan, shall be zero, and no Distribution shall be made on account of such Claim. An

 27 Allowed Claim shall not include any unmatured or post-petition interest unless otherwise stated in

 28 the Plan.

Case: 18-52770      Doc# 138     Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 20 of
                                              40  15
  1          “Allowed [Class Designation and/or Secured, Priority, or General Unsecured] Claim”

  2 means an Allowed Claim in the specified Class and/or of the specified type.

  3          “ASML” means ASML US LLC, f/k/a ASML US, Inc.

  4          “ASML Field of Business” means metrology, inspection, modelling, or computational

  5 lithography (including optical proximity correction) products or services specifically related to

  6 substrate patterning for the use in micro-electronics or integrated circuit devices.

  7          “Avoidance Action” means causes of action arising under 11 U.S.C. §§510, 541, 542, 544,

  8 545, 547, 548, 549, 550, 551, and/or 553, or under related state or federal statutes and common

  9 law, including, without limitation, fraudulent transfer laws, whether or not litigation is

 10 commenced to prosecute such causes of action.

 11          “Bankruptcy Rules” means, collectively, the Federal Rules of Bankruptcy Procedure, as

 12 amended, and the Local Bankruptcy Rules for use in the United States Bankruptcy Court for the

 13 Central District of California, as amended.

 14          “Business Day” means any day, other than a Saturday, a Sunday or a “legal holiday,” as

 15 defined in Rule 9006(a) of the Bankruptcy Rules.

 16          “Cash” means cash and cash equivalents including, but not limited to, checks or similar

 17 forms of payment or exchange.

 18          “Claim” means (i) a right to payment from the Debtor, whether or not such right to
 19 payment is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

 20 disputed, undisputed, legal, equitable, secured, or unsecured, and includes any claims based on,

 21 arising from, or connected with any work performed by the Debtor prior to the Petition Date, or

 22 (ii) a right to an equitable remedy for breach of performance if such breach gives rise to a right to

 23 payment from the Debtor whether or not such right to an equitable remedy is reduced to judgment,

 24 liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or

 25 unsecured.

 26          “Claims Objection Deadline” means the thirtieth (30th) day after the Effective Date or

 27 such greater period of limitation as may be fixed or extended as set forth in the Plan or by

 28 agreement between the Debtor or Reorganized Debtor and the creditor.

Case: 18-52770      Doc# 138     Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 21 of
                                              40  16
  1          “Class” means the group of Claims or Interests classified in the Plan pursuant to Sections

  2 1122 and 1123 of the Bankruptcy Code.

  3          “Class 3 Claim Distribution Limitation” means the sum of $224,330,000.

  4          “Class 3 Claim Equity Designee” means Jiangwei Li or his assignee(s).

  5          “Confirmation Date” means the date on which the Bankruptcy Court enters the

  6 Confirmation Order.

  7          “Confirmation Order” means the order, as entered, of the Bankruptcy Court confirming the

  8 Plan.

  9          “Disputed Claim” means all or any part of a Claim that is the subject of a timely objection

 10 or request for estimation which is filed on or before the Claims Objection Deadline, which

 11 objection or request for estimation has not been withdrawn or determined by a Final Order. In

 12 addition, prior to the earlier of (a) the Claims Objection Deadline, and (b) such date as the

 13 Bankruptcy Court allows the Claim, any Claim that is evidenced by a Proof of Claim shall be

 14 deemed a Disputed Claim for purposes of calculating and making any Distributions under the Plan

 15 if: (1) no Claim corresponding to the Proof of Claim is listed in the Schedules, (2) the Claim

 16 corresponding to the Proof of Claim is listed in the Schedules as disputed, contingent, unliquidated

 17 or unknown, (3) the amount of the Claim as specified in the Proof of Claim exceeds the amount of

 18 any corresponding Claim listed in the Schedules as not disputed, not contingent, and liquidated,
 19 but only to such extent, or (4) the priority or classification of the Claim as specified in the Proof of

 20 Claim differs from the priority of any corresponding Claim listed in the Schedules.

 21          “Distribution” means any distribution pursuant to the Plan to the holders of an Allowed

 22 Claim.

 23          “DFJY” means DongFang JingYuan Electron Limited and Zhongke Jingyuan Electron

 24 Limited.

 25          “Effective Date” means the day that is the first business day following the 14th day after

 26 the entry of the Confirmation Order. But if a stay of the Confirmation Order is in effect on that

 27 date, the Effective Date will be the first business day after that date on which no stay of the

 28 Confirmation Order is in effect, provided that the confirmation order has not been vacated.

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 22 of
                                               40  17
  1          “Entity” or “Entities” includes Person, estate, trust governmental unit, and United States

  2 Trustee.

  3          “Estate” means the Debtor’s bankruptcy estate created under Section 541 of the

  4 Bankruptcy Code in the Case.

  5          “Estate Claims” means any and all claims and causes of action that constitute property of

  6 the Estate including, but not limited to, any Avoidance Actions, equitable subordination or debt

  7 recharacterization actions against creditors or principals of the Debtor, and any causes of action or

  8 claims for recovery of any amounts owing to the Debtor or the Estate.

  9          “File”, “Filed”, or “Filing” means duly and properly filed with the Court and reflected on

 10 the Court’s official docket.

 11          “Final Order” means an order or judgment entered by the applicable court on its docket.

 12                    i.   That has not been reversed, rescinded, stayed, modified, or amended;

 13                   ii.   That is in full force and effect;

 14                  iii.   With respect to which the time to appeal or to seek review, remand,

 15                         rehearing, or a writ of certiorari has expired and as to which no timely filed

 16                         appeal or petition for review, rehearing, remand, or writ of certiorari is

 17                         pending; and

 18                  iv.    With respect to which any appeal, motion or petition for review, remand,
 19                         rehearing, or reconsideration, or writ of certiorari that is filed has been

 20                         dismissed or resolved by the highest court to which the order or judgment

 21                         was appealed or from which review, rehearing, remand, reconsideration, or

 22                         a writ of certiorari was sought, and any remanded or further proceedings

 23                         following such appeal, petition, or writ have been resolved by Final Order.

 24          “Final Residual Cash Calculation” means the calculation of Residual Cash, after all

 25 administrative claims are resolved under the Plan, minus the Initial Residual Cash Distribution.

 26          “General Unsecured Claim” means an unsecured Claim against the Debtor, however

 27 arising, not entitled to priority under Section 507(a) of the Bankruptcy Code.

 28          “Holder” means an entity or person holding a Claim or Interest.

Case: 18-52770     Doc# 138        Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 23 of
                                                40  18
  1          “Identified Hard Drives” means the server hard drives identified in the ASML Settlement

  2 Agreement that must be turned over to Mr. Hale or other third party for sequestration.

  3          “Interest” or “Equity Interest” means any ownership interest in the Debtor, as provided by

  4 Section 101(16) of the Bankruptcy Code, including, without limitation, any common stock

  5 interest, preferred stock interest, stock option, warrant, partnership interest, or membership

  6 interest.

  7          “IP Assets” means (i) the patents and applications identified on pages 12 and 13 of

  8 XTAL’s Bankruptcy Schedules (the “Patents”); (ii) all versions of the xMO_rel source code,

  9 including but not limited to the entire GitHub source code repository for the xMO_rel source code;

 10 (iii) any documents and records in the Debtor’s possession directly related to the Patents and/or

 11 xMO_rel, including any and all filings with the U.S. Patent and Trademark Office (“PTO”), office

 12 actions by the PTO, and any responses submitted by the Debtor to the PTO regarding the Patents;

 13 (iv) any background intellectual property rights that XTAL has, to the extent any exist, in SALT

 14 or Picatho (Picasso).

 15          “Malpractice Claims” means claims for professional negligence against the Putterman

 16 Landry + Yu law firm, to be assigned by Debtor to ASML.

 17          “Minimum Residual Cash Distribution” means $75,000, to be paid to ASML on the

 18 Effective Date.
 19          “Net Avoidance Action Distributions” means the gross amount recovered in any avoidance

 20 action pursued by the Reorganized Debtor, minus the attorney’s fees and costs incurred to pursue

 21 the avoidance actions.

 22          “Net Avoidance Action Distribution Calculation” means, (i) until such time that ASML

 23 has recouped through Net Avoidance Action Distributions an amount equal to the sum of funds

 24 distributed initially to Reorganized XTAL as of the Effective Date of the Plan, ASML shall

 25 receive 80%, reorganized XTAL shall receive 19.95%, and general unsecured creditors other than

 26 ASML shall receive pro-rata distributions of .05% of the Net Avoidance Action Distributions; and

 27 (ii) after ASML has recouped an amount equal to the sum of funds distributed initially to

 28 Reorganized XTAL as of the Effective Date of the Plan, ASML shall receive 49.975%,

Case: 18-52770     Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03           Page 24 of
                                              40  19
  1 reorganized XTAL shall receive 49.975%, and the general unsecured creditors other than ASML

  2 shall receive pro-rata portions of .05% of the Net Avoidance Action Distributions.

  3          “PCT Licenses” means the licenses to be given by DFJY to XTAL regarding the PCT

  4 Patents.

  5          “PCT Patents” means the five international application patents that may be wholly

  6 assigned to DFJY.

  7          “Permitted Interests” means and shall consist of any licenses that XTAL conveyed in the

  8 IP Assets, excluding any ASML intellectual property contained therein if any, to Samsung

  9 Electronics Co., Ltd. (“Samsung”) under the January 1, 2016 Engineering Services Agreement

 10 between XTAL and Samsung, or to Dongfang Jingyuan Electron Limited (“DFJY”) or Zhongke

 11 Jingyuan Electron Limited (“ZKEL”) under the October 14, 2015 Research and Development

 12 Services Agreement and 2015 Amended and Restated Research and Development Services

 13 Agreement between XTAL and DFJY. To the extent XTAL identifies any additional agreements

 14 between XTAL and Samsung, DFJY or ZKEL that XTAL believes should be included as

 15 Permitted Interests, XTAL shall notify ASML of those agreements and, with ASML’s consent,

 16 which shall not be unreasonably withheld, those agreements shall be included as Permitted

 17 Interests. Also included as a Permitted Interest are any rights assigned pursuant to that certain

 18 Assignment of Priority Right in China of patent number 15/441,003, dated February 20, 2018,
 19 between XTAL, Inc., on the one hand, and Shenzhen Jingyuan Information Technology Co., Ltd

 20 and DFJY, on the other hand.

 21          “Person” means any individual, corporation, limited liability company, general partnership,

 22 limited partnership, limited liability partnership, limited liability limited partnership, association,

 23 joint stock company, joint venture, estate, trust, unincorporated organization, government or any

 24 political subdivision thereof, or other Entity.

 25          “Petition Date” means December 17, 2019, which is the date on which the Debtor filed its

 26 petition for relief under Chapter 11 of the Bankruptcy Code.

 27          “Plan Proponent” means the Debtor.

 28          “Priority Claim” means an Allowed Claim entitled to priority against an Estate under

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03             Page 25 of
                                               40  20
  1 Bankruptcy Code §§ 507(a)(3), 507(a)(4), 507(a)(5), 507(a)(6) or 507(a)(7).

  2          “Priority Tax Claim” means any Claim provided for by Section 507(a)(8) of the

  3 Bankruptcy Code.

  4          “Professional” means a person or entity employed pursuant to an Order in accordance with

  5 Sections 327 or 1103 of the Bankruptcy Code.

  6          “Professional Fee Claims” means Claims for fees of a person or entity employed pursuant

  7 to an order entered in accordance with Sections 327 or 1103 of the Bankruptcy Code.

  8          “Proof of Claim” means a written statement filed in a Case by a creditor in which the

  9 creditor sets forth the amount of its Claim, in accordance with Rule 3001 of the Bankruptcy Rules.

 10          “Pro Rata Share” means the ratio (expressed as a percentage) of (i) the amount of an

 11 Allowed Unsecured Claim to (ii) the sum of the aggregate amounts of Allowed Unsecured Claims.

 12           “Residual Cash” means any Cash in the Debtor’s Debtor in Possession bank accounts as

 13 of the close of the Business Day on the day prior to the Effective Date, minus (i) outstanding but

 14 uncleared checks or other transfers, (ii) allowed administrative expenses including approved

 15 Professional fees, and (iii) up to $1.2 million. The calculation of Residual Cash shall be made

 16 after all administrative expenses are either allowed or disallowed under the Plan, and any order

 17 regarding such administrative expenses is a Final Order, provided, however, that ASML shall

 18 receive the Minimum Residual Cash Distribution on the Effective Date.
 19          “Schedules” means the Schedules of Assets and Liabilities and Statement of Financial

 20 Affairs filed by the Debtor in the Case, as required by Section 521(1) of the Bankruptcy Code,

 21 Rules 1007(a)(3) and (b)(l) of the Bankruptcy Rules, and Official Bankruptcy Form No. 6, as the

 22 Schedules may be amended from time to time.

 23          “Secured Claim” means a Claim that is secured by a valid, duly perfected, and unavoidable

 24 lien against property in which the Estate has an interest or that is subject to setoff under

 25 Bankruptcy Code § 553 and a Claim is a Secured Claim only to the extent of the value of the

 26 Claim Holder’s interest in the Estate’s interest in such property or to the extent of the amount

 27 subject to setoff, as applicable, as determined under Bankruptcy Code § 506(a).

 28

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 26 of
                                               40  21
  1           8.02    Effective Date of Plan. The Effective Date of this Plan is the first business day

  2 following the 14th day after the entry of the Confirmation Order. But if a stay of the Confirmation

  3 Order is in effect on that date, the Effective Date will be the first business day after that date on

  4 which no stay of the Confirmation Order is in effect, provided that the Confirmation Order has not

  5 been vacated.

  6           8.03    Severability.     If any provision in this Plan is determined to be unenforceable, the

  7 determination will in no way limit or affect the enforceability and operative effect of any other

  8 provision of this Plan.

  9           8.04    Binding Effect.     The rights and obligations of any entity named or referred to in

 10 this Plan will be binding upon, and will inure to the benefit of the successors or assigns of such

 11 entity.

 12           8.05    Captions. The headings contained in this Plan are for convenience of reference

 13 only and do not affect the meaning or interpretation of this Plan.

 14           8.06    Controlling Effect.    Unless a rule of law or procedure is supplied by federal law

 15 (including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of

 16 California govern this Plan and any agreements, documents, and instruments executed in

 17 connection with this Plan, except as otherwise provided in this Plan.

 18                                                ARTICLE IX
 19                                                DISCHARGE
 20           9.01.   Discharge. On the confirmation date of this Plan, the debtor will be discharged

 21 from any debt that arose before confirmation of this Plan, subject to the occurrence of the

 22 Effective Date, to the extent specified in § 1141(d)(1)(A) of the Code and as otherwise provided in

 23 this Plan, including in Section 11.05 hereof.

 24                                                 ARTICLE X
 25                            DISTRIBUTIONS AND DISPUTED CLAIMS
 26           10.01 Distributions. As of the close of business on the Effective Date, the Reorganized

 27 Debtor shall not be responsible for recognizing any further changes in the record holders of any of

 28

Case: 18-52770        Doc# 138    Filed: 03/28/19 Entered: 03/28/19 14:55:03              Page 27 of
                                               40  22
  1 the Claims or Equity Interests. The Debtor or the Reorganized Debtor shall have no obligation to

  2 recognize any transfer of the Claims or Equity Interests occurring on or after the Effective Date.

  3          10.02 Date of Distributions. Except as otherwise provided herein, any distributions and

  4 deliveries to be made hereunder shall be made on the Effective Date or as soon thereafter as is

  5 practicable. In the event that any payment or act under this Plan is required to be made or

  6 performed on a date that is not a Business Day, then the making of such payment or the

  7 performance of such act may be completed on or as soon as reasonably practicable after the next

  8 succeeding Business Day, but shall be deemed to have been completed as of the required date.

  9          10.03 Postpetition Interest on Claims. No interest shall accrue on or after the Petition

 10 Date on any Claims.

 11          10.04 Disbursing Agent. All distributions hereunder shall be made by the Reorganized

 12 Debtor (or such other entity designated by the Reorganized Debtor), as Disbursing Agent, on or

 13 after the Effective Date, as otherwise provided herein. The Disbursing Agent shall not be required

 14 to give any bond or surety or other security for the performance of its duties unless otherwise

 15 ordered by the Bankruptcy Court, and, in the event that the Disbursing Agent is so ordered, all

 16 costs and expenses of procuring any such bond or surety shall be deducted from the amount

 17 payable to the holders of Class 4 Claims.

 18          10.05 Powers of Disbursing Agent. The Disbursing Agent shall be empowered to (i)
 19 effect all actions and execute all agreements, instruments, and other documents necessary to

 20 perform its duties hereunder, (ii) make all distributions contemplated hereby, and (iii) exercise

 21 such other powers as may be vested in the Disbursing Agent by order of the Bankruptcy Court,

 22 pursuant to this Plan.

 23          10.06 Delivery of Distributions. Subject to Bankruptcy Rule 9010, all distributions to

 24 any Holder of an Allowed Claim shall be made by the Disbursing Agent, who shall transmit such

 25 distribution to the applicable holders of Allowed Claims. In the event that any distribution to any

 26 Holder is returned as undeliverable, the Disbursing Agent shall use reasonable efforts to determine

 27 the current address of such Holder, but no distribution to such Holder shall be made unless and

 28 until the Disbursing Agent has determined the then current address of such Holder, at which time

Case: 18-52770     Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03           Page 28 of
                                              40  23
  1 such distribution shall be made to such Holder without interest; provided that such distributions

  2 shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at the expiration

  3 of one (1) year from the Effective Date, after such date, all unclaimed property or interest in

  4 property shall revert to the Reorganized Debtor and the Claim of any other Holder to such

  5 property or interest in property shall be discharged and forever barred. Notwithstanding any other

  6 provision in this Plan, payments or plan distributions may be made by the Disbursing Agent to

  7 Holders of Allowed Claims without reserve for payment of the amount, if any, of Disputed Claims

  8 that are disallowed unless the Holder of such disallowed Claim obtains a timely stay pending

  9 appeal with respect to any portion of such Claim that has been disallowed. Further, no funds may

 10 be recovered from any Holder of a Claim receiving such a Distribution or from anyone else in the

 11 event of reversal of any Order disallowing a Claim.

 12          10.07 Setoffs. The Debtor and the Reorganized Debtor may, but shall not be required to,

 13 set off against any Claim (for purposes of determining the Allowed amount of such Claim on

 14 which distribution shall be made), any claims of any nature whatsoever that the Debtor or the

 15 Reorganized Debtor may have against the Holder of such Claim but neither the failure to do so nor

 16 the allowance of any Claim hereunder shall constitute a waiver or release by the Debtor or the

 17 Reorganized Debtor of any such claim the Debtor or the Reorganized Debtor may have against the

 18 Holder of such Claim.
 19          10.08 Objections to Claims. On and after the Effective Date, the Reorganized Debtor

 20 shall be entitled to and have the sole right to file objections to all Claims. Any objections to

 21 Claims shall be served and filed on or before the earlier of (i) the Claims Objection Deadline, and

 22 (ii) such date as may be fixed by the Bankruptcy Court. The subject time deadlines may be

 23 extended by the Court upon ex parte application made by the Reorganized Debtor.

 24          10.09 Payments and Distributions with Respect to Disputed Claims.        Notwithstanding

 25 any other provision hereof, if any portion of a claim is a Disputed Claim, no payment or

 26 distribution provided hereunder shall be made on account of such claim unless and until such

 27 Disputed Claim becomes an Allowed Claim, except as otherwise permitted under this Plan.

 28

Case: 18-52770      Doc# 138     Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 29 of
                                              40  24
  1          10.10 Estimation of Claims. The Debtor and the Reorganized Debtor may at any time

  2 request that the Bankruptcy Court estimate any contingent Claim or Disputed Claim pursuant to

  3 section 502(c) of the Bankruptcy Code, regardless of whether an objection was previously filed

  4 with the Bankruptcy Court with respect to such Claim, or whether the Bankruptcy Court has ruled

  5 on any such objection, and the Bankruptcy Court will retain jurisdiction to estimate any Claim at

  6 any time during litigation concerning any objection to any Claim, including, without limitation,

  7 during the pendency of any appeal relating to any such objection and make distributions under this

  8 Plan with respect to other Allowed Claims in the same class after making an appropriate reserve

  9 based on the estimated amount of such Disputed or contingent Claim. The Reorganized Debtor

 10 may pursue supplementary proceedings to object to the allowance of any Claim that may have

 11 been estimated.

 12          10.11 Distributions Relating to Disputed Claims. At such time as a Disputed Claim

 13 becomes an Allowed Claim, the Disbursing Agent shall distribute to the holder of such Claim,

 14 such holder’s pro rata portion of the property distributable with respect to the Class in which such

 15 Claim belongs. To the extent that all or a portion of a Disputed Claim is disallowed, the holder of

 16 such Claim shall not receive any distribution on account of the portion of such Claim that is

 17 disallowed and any property withheld pending the resolution of such Claim shall be reallocated

 18 pro rata to the holders of Allowed Claims in the same class. Notwithstanding any other provision
 19 in this Plan, payments or plan distributions may be made by the Reorganized Debtor as Disbursing

 20 Agent to Holders of Allowed Claims without reserve for payment of the amount, if any, of

 21 Disputed Claims that are disallowed unless the Holder of such disallowed Claim obtains a timely

 22 stay pending appeal with respect to any portion of such Claim that has been disallowed. Further,

 23 no funds may be recovered from any Holder of a Claim receiving such a Distribution or from

 24 anyone else in the event of reversal of any Order disallowing a Claim.

 25          10.12 Distributions after Allowance. To the extent that a Disputed Claim becomes an

 26 Allowed Claim after the Effective Date, a distribution shall be made to the holder of such Allowed

 27 Claim in accordance with the provisions of this Plan. Such distributions shall be made as soon as

 28 practicable after the date that the order or judgment of the Bankruptcy Court allowing any

Case: 18-52770     Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03           Page 30 of
                                              40  25
  1 Disputed Claim is entered, as provided for in this Plan, and thereafter the Disbursing Agent shall

  2 provide to the holder of such Claim, the distribution to which such holder is entitled hereunder.

  3          10.13 Preservation of Rights to Settle Claims. In accordance with section 1123(b) of the

  4 Bankruptcy Code, the Reorganized Debtor shall retain and may enforce, sue on, settle, or

  5 compromise (or decline to do any of the foregoing) all claims, rights, causes of action, Avoidance

  6 Actions, suits, and proceedings, whether in law or in equity, whether known or unknown, that the

  7 Debtor or its estate may hold against any person or entity without the approval of the Bankruptcy

  8 Court, the Confirmation Order and any contract, instrument, release, indenture, or other agreement

  9 entered into in connection herewith. The Reorganized Debtor or its successor(s) may pursue such

 10 retained claims, rights, or causes of action, suits, or proceedings, as appropriate, in accordance

 11 with the best interests of the Reorganized Debtor or its successor(s) who hold such rights.

 12          10.14 Disallowed Claims.      All claims held by persons or entities against whom the

 13 Debtor or the Reorganized Debtor has commenced a proceeding asserting a cause of action under

 14 sections 542, 543, 544, 545, 547, 548, 549, and/or 550 of the Bankruptcy Code (other than those

 15 Claims, causes of action and/or right to recover any avoided or avoidable transfer have been

 16 waived pursuant to this Plan) shall be deemed “disallowed” Claims pursuant to section 502(d) of

 17 the Bankruptcy Code and shall continue to be disallowed for all purposes until the avoidance

 18 action against such party has been settled or resolved by Final Order and any sums due to the
 19 Debtor or the Reorganized Debtor from such party have been paid.

 20          10.15 De Minimus Claims. The Disbursing Agents shall not be required to disburse any

 21 amount on a Claim that is $1.00 or less.

 22                                             ARTICLE XI
 23                    CONDITIONS PRECEDENT TO THE EFFECTIVE DATE
 24          11.01 Conditions to Effective Date.

 25          (i)     The Confirmation Order, in form and substance satisfactory to the Debtor shall

 26 have been entered and shall be in full force and effect and there shall not be a stay or injunction in

 27 effect with respect thereto;

 28

Case: 18-52770      Doc# 138       Filed: 03/28/19 Entered: 03/28/19 14:55:03          Page 31 of
                                                40  26
  1          (ii)    All actions, documents, and agreements necessary to implement this Plan,

  2 including, without limitation, all actions, documents, and agreements necessary to implement this

  3 Plan shall have been effected or executed in form and substance acceptable to the Debtor and

  4 ASML;

  5          (iii)   The Debtor shall have received all authorizations, consents, regulatory approvals,

  6 rulings, letters, no-action letters, opinions, or documents necessary to implement this Plan and that

  7 are required by law, regulation, or order;

  8          (iv)    The ASML Settlement Agreement shall have been approved by the Court.

  9                                              ARTICLE XII.
 10                                    EFFECT OF CONFIRMATION
 11          12.01 Compromise of Controversies. Pursuant to Bankruptcy Rule 9019, and in

 12 consideration for the classification, distribution, and other benefits provided under the Plan, the

 13 provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and

 14 controversies resolved pursuant to the Plan. The entry of the Confirmation Order shall constitute

 15 the Bankruptcy Court’s approval of each of the foregoing compromises or settlements and all

 16 other compromises and settlement provided for in the Plan, and the Bankruptcy Court’s findings

 17 shall constitute its determination that such compromises and settlement are in the best interests of

 18 the Estate, creditors, and other parties-in-interest, and are fair, equitable, and within the range of
 19 reasonableness.

 20          12.02 Binding Effect. Except as otherwise provided in Section 1141(d)(3) of the

 21 Bankruptcy Code and subject to the occurrence of the Effective Date, on and after the

 22 Confirmation Date, the provisions of the Plan shall bind any Holder of a Claim against, or Equity

 23 Interest in, the Debtor and such Holder’s respective successors and assigns, whether or not the

 24 Claim or Equity Interest of such Holder is Impaired under the Plan and whether or not such Holder

 25 has accepted the Plan.

 26          12.03 Vesting of Assets. On the Effective Date, pursuant to sections 1141(b) and (c) of

 27 the Bankruptcy Code, all property of the Debtor’s Estate shall vest in the Reorganized Debtor free

 28 and clear of all Claims, liens, encumbrances, charges, and other interests. The Reorganized

Case: 18-52770       Doc# 138     Filed: 03/28/19 Entered: 03/28/19 14:55:03             Page 32 of
                                               40  27
  1 Debtor may operate its business and may use, acquire, and dispose of property free of any

  2 restrictions of the Bankruptcy Code or the Bankruptcy Rules and in all respects as if there were no

  3 pending cases under any chapter or provision of the Bankruptcy Code, except as provided herein.

  4          12.04 Exculpation, Releases and Discharge. As of the Effective Date, all consideration

  5 distributed under this Plan shall be in exchange for, and in complete satisfaction, settlement,

  6 discharge and release of, all Claims and equity Interests of any nature whatsoever against the

  7 Debtor or its Estate, assets, properties or interest in property, and regardless of whether any

  8 property shall have been distributed or retained pursuant to this Plan on account of such Claims

  9 and equity Interests. On the Effective Date, the Debtor shall be deemed discharged and released

 10 under Section 1141(d)(l)(A) of the Bankruptcy Code from any and all Claims and equity Interests,

 11 including, but not limited to, demands and liabilities that arose before the Effective Date, and all

 12 debts of the kind specified in Sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, and the

 13 equity Interests shall be terminated. As of the Effective Date, except as otherwise expressly

 14 provided in the Plan or the Confirmation Order, all Entities shall be precluded from asserting

 15 against the Debtor or the Reorganized Debtor and their respective assets, property and/or Estate,

 16 any other or further Claims, or any other obligations, suits, judgments, damages, debts, rights,

 17 remedies, causes of action or liabilities of any nature whatsoever, and all equity Interests or other

 18 rights of a Holder of an equity Interest, relating to any of the Debtor or Reorganized Debtor or any
 19 of their respective assets, property and/or Estate, based upon any act, omission, transaction or

 20 other activity of any nature that occurred prior to the Effective Date. In accordance with the

 21 foregoing, except as expressly provided in the Plan or the Confirmation Order, the Confirmation

 22 Order shall constitute a judicial determination, as of the Effective Date, of the discharge of all such

 23 Claims or other obligations, suits, judgments, damages, debts, rights, remedies, causes of action or

 24 liabilities, and any equity Interest or other rights of a Holder of an equity Interest and termination

 25 of all rights of any Holder of an equity Interest in the Debtor pursuant to Sections 524 and 1141 of

 26 the Bankruptcy Code.

 27          12.05 Injunction. As of the Effective Date all Persons who have held, hold or may hold

 28 Claims against or equity Interests in the Debtor, are permanently enjoined from taking any of the

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 33 of
                                               40  28
  1 following actions against the Reorganized Debtor or its property on account of such Claims or

  2 equity Interests: (A) commencing or continuing, in any manner or in any place, any action, or

  3 other proceeding; (B) enforcing, attaching, collecting or recovering in any manner any judgment,

  4 award, decree or order; (C) creating, perfecting or enforcing any lien or encumbrance;

  5 (D) asserting any right of setoff, subrogation or recoupment of any kind and (E) commencing or

  6 continuing, in any manner or in any place, any action that does not comply with or is inconsistent

  7 with the provisions of this Plan; provided, however, that nothing contained herein shall preclude

  8 such persons from exercising their rights pursuant to and consistent with the terms of this Plan.

  9 By accepting Distributions pursuant to this Plan each Holder of an Allowed Claim shall be

 10 deemed to have specifically consented to the releases, exculpations, discharges and injunctions set

 11 forth in this Plan. However, as noted above, ASML is and shall be permitted to seek relief from

 12 the Bankruptcy Court for the purposes of enforcing compliance by Debtor, Reorganized Debtor,

 13 and/or its employees, with part or all of any Permanent Injunction agreed upon as part of the

 14 ASML Settlement Agreement and/or entered in the Superior Court Lawsuit.

 15          12.06 Retention of Causes of Action/Reservation of Rights.

 16          (a)     Nothing contained herein or in the Confirmation Order shall be deemed to be a
 17 waiver or the relinquishment of any rights or causes of action that the Debtor or the Reorganized

 18 Debtor may have or which the Reorganized Debtor may choose to assert on behalf of its Estate
 19 under any provision of the Bankruptcy Code or any applicable non-bankruptcy law or rule,

 20 common law, equitable principle or other source of right or obligation, including, without

 21 limitation, (i) any and all Claims against any person or entity, to the extent such person or entity

 22 asserts a cross-claim, counterclaim, and/or Claim for setoff which seeks affirmative relief against

 23 the Debtor, the Reorganized Debtor, their officers, directors, or representatives; and (ii) the

 24 turnover of any property of the Debtor’s Estate.

 25          (b)     Nothing contained herein or in the Confirmation Order shall be deemed to be a
 26 waiver or relinquishment of any claim, cause of action, right of setoff, or other legal or equitable

 27 defense which the Debtor had immediately prior to the Petition Date, against or with respect to

 28 any Claim left unimpaired by this Plan. The Reorganized Debtor shall have, retain, reserve, and be

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03           Page 34 of
                                               40  29
  1 entitled to assert all such claims, causes of action, rights of setoff, and other legal or equitable

  2 defenses which they had immediately prior to the Petition Date fully as if the Chapter 11 Case had

  3 not been commenced, and all of the Reorganized Debtor’s legal and equitable rights respecting

  4 any Claim left unimpaired by this Plan may be asserted after the Confirmation Date to the same

  5 extent as if the Chapter 11 Case had not been commenced.

  6          12.07 Causes of Action and Avoidance Actions. The Reorganized Debtor shall have the

  7 exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce,

  8 abandon, settle, compromise, release, withdraw, or litigate any causes of action, including any

  9 Avoidance Action, and to decline to do any of the foregoing without the consent or approval of

 10 any third party or further notice to or action, order, or approval of the Bankruptcy Court.

 11 Notwithstanding the above or any other provision in the Plan, neither the Debtor nor the

 12 Reorganized Debtor shall pursue any claims or causes of action against any person or entity that

 13 seek to pierce the corporate veil on behalf of the Debtor’s estate.

 14          12.08 Solicitation of this Plan. As of and subject to the occurrence of the Confirmation Date:

 15 (i) the Debtor shall be deemed to have solicited acceptances of this Plan in good faith and in

 16 compliance with the applicable provisions of the Bankruptcy Code, including without limitation,

 17 sections 1125(a) and (e) of the Bankruptcy Code, and any applicable non-bankruptcy law, rule, or

 18 regulation governing the adequacy of disclosure in connection with such solicitation and (ii) the
 19 Debtor, the Reorganized Debtor and each of their respective directors, officers, employees,

 20 affiliates, agents, financial advisors, investment bankers, Professionals, accountants, and attorneys

 21 shall be deemed to have participated in good faith and in compliance with the applicable

 22 provisions of the Bankruptcy Code in the offer and issuance of any securities under this Plan, and

 23 therefore are not, and on account of such offer, issuance, and solicitation will not be, liable at any

 24 time for any violation of any applicable law, rule or regulation governing the solicitation of

 25 acceptances or rejections of this Plan or the offer and issuance of any securities under this Plan.

 26          12.09 Retention of Jurisdiction. On and after the Effective Date, the Bankruptcy Court shall

 27 retain jurisdiction over all matters arising in, arising under, and related to the Chapter 11 Case for,

 28 among other things, the following purposes:

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03             Page 35 of
                                               40  30
  1          (a)    to hear and determine motions and/or applications for the assumption or rejection

  2 of executory contracts or unexpired leases and the allowance, classification, priority, compromise,

  3 estimation, or payment of Claims resulting therefrom;

  4          (b)    to determine any motion, adversary proceeding, application, contested matter, and

  5 other litigated matter pending on or commenced after the Confirmation Date;

  6          (c)    to ensure that distributions to Holders of Allowed Claims are accomplished as

  7 provided herein;

  8          (d)    to consider Claims or the allowance, classification, priority, compromise,

  9 estimation, or payment of any Claim;

 10          (e)    to enter, implement, or enforce such orders as may be appropriate in the event the

 11 Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

 12          (f)    to issue injunctions, enter and implement other orders, and take such other actions

 13 as may be necessary or appropriate to restrain interference by any Person with the consummation,

 14 implementation, or enforcement of this Plan, the Confirmation Order, or any other order of the

 15 Bankruptcy Court;

 16          (g)    to hear and determine any application to modify this Plan in accordance with

 17 section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any

 18 inconsistency in this Plan, the disclosure statement for this Plan, or any order of the Bankruptcy
 19 Court, including the Confirmation Order, in such a manner as may be necessary to carry out the

 20 purposes and effects thereof;

 21          (h)    to hear and determine all applications under sections 330, 331, and 503(b) of the

 22 Bankruptcy Code for awards of compensation for services rendered and reimbursement of

 23 expenses incurred prior to the Effective Date;

 24          (i)    to hear and determine disputes arising in connection with the interpretation,

 25 implementation, or enforcement of this Plan, the Confirmation Order, any transactions or

 26 payments contemplated hereby or under any agreement, instrument, or other document governing

 27 or relating to any of the foregoing;

 28          (j)    to take any action and issue such orders as may be necessary to construe, enforce,

Case: 18-52770     Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03           Page 36 of
                                              40  31
  1 implement, execute, and consummate this Plan or to maintain the integrity of this Plan following

  2 consummation;

  3          (k)    to hear any disputes arising out of, and to enforce, the order approving alternative

  4 dispute resolution procedures to resolve personal injury, employment litigation, and similar claims

  5 pursuant to section 105(a) of the Bankruptcy Code;

  6          (l)    to determine such other matters and for such other purposes as may be provided in

  7 the Confirmation Order;

  8          (m)    to hear and determine matters concerning state, local, and federal taxes in

  9 accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for

 10 expedited determinations under section 505(b) of the Bankruptcy Code);

 11          (n)    to hear and determine any other matters related hereto and not inconsistent with the

 12 Bankruptcy Code and title 28 of the United States Code;

 13          (o)    to enter a final decree closing the Debtor’s chapter 11 case;

 14          (p)    to recover all assets of the Debtor and property of the Debtor’s Estate, wherever

 15 located; and

 16          (q)    to hear and determine any rights, Claims, or causes of action held by or accruing to

 17 the Debtor pursuant to the Bankruptcy Code or pursuant to any federal statute or legal theory.

 18                                           ARTICLE XIII.
 19                                MISCELLANEOUS PROVISIONS
 20          13.01 Cramdown. In the event that sufficient votes to confirm the Plan are not received,

 21 the Debtor hereby requests confirmation of the Plan pursuant to the provisions of section 1129(b)

 22 of the Bankruptcy Code with respect to any and all Classes.

 23          13.02 Amendments.

 24          (a)    Plan Modifications. This Plan may be amended, modified, or supplemented by the

 25 Debtor or the Reorganized Debtor in the manner provided for by section 1127 of the Bankruptcy

 26 Code or as otherwise permitted by law without additional disclosure pursuant to section 1125 of

 27 the Bankruptcy Code, and the Reorganized Debtor may institute proceedings in the Bankruptcy

 28 Court to remedy any defect or omission or reconcile any inconsistencies in this Plan or the

Case: 18-52770     Doc# 138     Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 37 of
                                             40  32
  1 Confirmation Order, with respect to such matters as may be necessary to carry out the purposes

  2 and effects of this Plan.

  3          (b)     Other Amendments. Prior to the Effective Date, the Debtor may make appropriate

  4 technical adjustments and modifications to this Plan without further order or approval of the

  5 Bankruptcy Court, so long as such adjustments or modifications do not adversely impact the

  6 distributions hereunder.

  7          13.03 Effectuating Documents and Further Transactions. Each of the officers of the

  8 Reorganized Debtor is authorized, in accordance with his or her authority under the resolutions of

  9 the applicable board of directors, to execute, deliver, file, or record such contracts, instruments,

 10 releases, indentures, and other agreements or documents and take such actions as may be

 11 necessary or appropriate to effectuate and further evidence the terms and conditions of this Plan.

 12          13.04 Revocation or Withdrawal of this Plan. The Debtor reserves the right to revoke or

 13 withdraw this Plan prior to the Effective Date. If the Debtor takes such action, this Plan shall be

 14 deemed null and void. In such event, nothing contained herein shall constitute or be deemed to be

 15 a waiver or release of any Claims by or against the Debtor or any other person or to prejudice in

 16 any manner the rights of the Debtor or any person in further proceedings involving the Debtor.

 17          13.05 Severability. If, prior to the entry of the Confirmation Order, any term or

 18 provision of this Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
 19 Bankruptcy Court, at the request of the Debtor, shall have the power to alter and interpret such

 20 term or provision to make it valid or enforceable to the maximum extent practicable, consistent

 21 with the original purpose of the term or provision held to be invalid, void, or unenforceable, and

 22 such term or provision shall then be applicable as altered or interpreted. Notwithstanding any

 23 such holding, alteration, or interpretation, the remainder of the terms and provisions of this Plan

 24 will remain in full force and effect and will in no way be affected, impaired, or invalidated by such

 25 holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial

 26 determination and shall provide that each term and provision of this Plan, as it may have been

 27 altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to its

 28 terms.

Case: 18-52770      Doc# 138      Filed: 03/28/19 Entered: 03/28/19 14:55:03            Page 38 of
                                               40  33
  1         13.06 Time. In computing any period of time prescribed or allowed by this Plan, unless

  2 otherwise set forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy

  3 Rule 9006 shall apply.

  4         13.07 Binding Effect. This Plan shall be binding upon and inure to the benefit of the

  5 Debtor, the Reorganized Debtor, the holders of Claims and equity Interests, and each of their

  6 respective successors and assigns.

  7         13.08 Notices. All notices, requests, and demands to or upon the Debtor to be effective

  8 shall be in writing (including by facsimile transmission) and, unless otherwise expressly provided

  9 herein, shall be deemed to have been duly given or made when actually delivered or, in the case of

 10 notice by facsimile transmission, when received and telephonically confirmed, addressed as

 11 follows: Alston & Bird LLP, Attention: Leib M. Lerner, 333 S. Hope Street, 16th Floor, Los

 12 Angeles, CA 90071.

 13                                   [Signatures on Following Page]

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-52770     Doc# 138     Filed: 03/28/19 Entered: 03/28/19 14:55:03          Page 39 of
                                             40  34
                                                Leib M. Lerner




Case: 18-52770   Doc# 138   Filed: 03/28/19 Entered: 03/28/19 14:55:03   Page 40 of
                                         40
